UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: ) 19-06481
)
ROBERT D. SMITH, ) Chapter 13
and, )
CORTNEY M. SMITH, ) Hon. Judge: HUNT
Debtors. )

NOTICE OF MOTION
TO: See attached list.

PLEASE TAKE NOTICE that on Friday, September 17, 2021, at 10:15 A.M., I will
appear before the Honorable Judge HUNT, or any judge sitting in that judge’s place, and
present the Motion to Incur Debt and Request Short Notice, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for government.
No personal appearance in court is necessary or permitted. To appear and be heard on this
motion, you must do the following:

To appear by video, use this link: htips://www.zoomgoy.com. Then enter the meeting
ID and password. Meeting ID is 161 165 5696. The password is 7490911.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or
1-646-828-7666. Then enter the ID and password when prompted. Meeting ID is 161 165 5696.
The password is 7490911.

 

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

Robert D. Smith and Cortney M. Smith
By: Michael R. Colter, II

David M. Siegel & Assoc., LLC

790 Chaddick Drive, Wheeling, IL 60090
847-520-8100

CERTIFICATE OF SERVICE

I, Michael R. Colter, II, certify that I served a copy of this notice and the attached motion
on each entity shown on the attached list at the address shown and by method indicated on the
list on September 7, 2021, 5:00 P.M.
To the following persons or entities who have been served via electronic mail:
United States Trustee, Patrick Layng Glenn Stearns, Chapter 13 Trustee
To the following persons or entities who have been served via the U.S. Mail:

Robert and Cortney Smith
1453 Bluestream Lane
Minooka, IL 60447

Cavalry SPV I, LLC
500 Summit Lake Drive, Ste 400
Valhalla, NY 10595

Quicken Loans Inc.
635 Woodward Avenue
Detroit, MI 48226

Chase Bank USA, N.A.

c/o Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100

Boca Raton, FL 33487

American Express National Bank
c/o Becket and Lee LLP

PO Box 3001

Malvern PA 19355-0701
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: ) 19-06481
)
ROBERT D. SMITH, ) Chapter 13
and, )
CORTNEY M. SMITH, ) Hon. Judge: HUNT
Debtors. )

MOTION TO INCUR DEBT AND SHORTEN NOTICE
NOW COME the Debtors, Robert D. Smith, and Cortney M. Smith, by and through
their attorney, DAVID M. SIEGEL & ASSOC., LLC, to present this Motion, and in support
thereof states as follows:

1) This Court has jurisdiction under 28 U.S.C. § 1334 and Internal Operating Procedure 15(a) of
the United States District Court for the Northern District of Illinois.

2) On March 11, 2019, Debtors filed for relief under Chapter 13 of Title 11 USC.

3) Debtors’ Plan was confirmed June 21, 2019, with monthly payments of $625.00, and general
unsecured creditors receiving no less than 10% of their allowed claims. Debtors are now
paying $675.00 per month under the modified plan.

4) Debtors currently have a 2008 Toyota Camry and a 2006 Nissan Altima. The 2008 Toyota
Camry has mechanical issues. Repairing the 2008 Toyota Camry is cost prohibitive.

5) Debtors seek permission from this court to incur debt and finance the purchase of a 2019
Ford Escape from Crase Auto Connection. (See Exhibit A.)

6) The terms of financing for the 2019 Ford Escape are $454.12 per month for 72 months at an

interest rate of 14.49%.
7) The Debtor seeks to shorten the notice requirement from fourteen days as required under
Rule 4001(c)(2). Waiting until October 5, 2021, to present this motion would cause the
bankruptcy estate to spend unnecessary funds on transportation commuting to and from
work. The funds spent on transportation are not recoverable.

WHEREFORE, the Debtors, Robert D. Smith, and Cortney M. Smith, pray this Honorable
Court enters an Order Granting Debtor’s Motion to Incur Debt and for other such relief as the
Court deems fair and proper.

Respectfully Submitted,

/s/ Michael R. Colter, IT
Michael R. Colter, IT, A.R.D.C. #6304675

 
